DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 04/13/2022 in which claims 1 and 8 have been amended, claim 3 has been cancelled.
      Claims 1-2 and 4-20 are pending for examination.

Allowable Subject Matter
    Claims 1-2 and 4-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein at least one first backside power rail has a rail break that interrupts continuity so as to allow at least one second backside power rail to supply the periphery voltage to the control logic, and wherein the rail break provides a spatial opening in the at least one first backside power rail to allow coupling of the at least one second backside power rail to the control logic”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2 and 4-7, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “first backside power rails that supply a core voltage to memory logic: second backside power rails that supply a periphery voltage to control logic, wherein at least one first backside power rail has a rail break that interrupts continuity so as to allow at least one second backside power rail to supply the periphery voltage to the control logic: a frontside power distribution network that provides frontside power rails; a backside power distribution network that provides the first backside power rails and the second backside power rails disposed underneath the frontside power rails; and transition cells that provide frontside-to-backside power distribution”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-10, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “first backside power rails that supply a core voltage to memory logic; and second backside power rails that supply a periphery voltage to control logic, third backside power rails that couple the memory logic and the control logic to ground, wherein at least one first backside power rail has multiple rail breaks that interrupt continuity so as to allow at least one second backside power rail to supply the periphery voltage to the control logic and so as to allow at least one third backside power rail to couple the memory logic and the control logic to ground”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 12-15, the claims have been found allowable due to their dependencies to claim 11 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “rows of backside power rails having one or more rail breaks that allow multiple different nets to supply power to the memory logic and the control logic, wherein alignment of the rail breaks in one or more first regions allow for core voltage in multiple domains to be supplied from different rows of the backside power rails, and wherein alignment of the rail breaks in one or more second regions allow for periphery voltage in multiple domains to be supplied from different rows of the backside power rails”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827   
/HOAI V HO/Primary Examiner, Art Unit 2827